DETAILED ACTION

Response to Preliminary Amendment
The Applicants’ preliminary amendment, filed 04/06/2022, was received and entered. As the results, original claims 1-20 was cancelled. New claims 21-41 were added. Therefore, claims 21-41 are pending in this application at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-22, 25, 31, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 10,659,588) in view of Guerra et al. (US 2012/0072453).
 	Regarding claim 21, Guan teaches a method performed by a computing system to identify a known caller in a received call using voice biometrics, the method comprising: 
receiving call audio for a call, the call audio containing real or simulated human speech of a speaker in the call audio (i.e., caller 102 may place a call across the network 110 to a callee wherein a clustering server 115 may cluster audio of the call based on similarities of the caller’s voice; col.4, lines 5-14); 
generating a biometric voice fingerprint for the speaker in the call audio (i.e., the voiceprint server 105 generates voiceprint of the call (col.4, lines 5-9)), 
wherein the generated biometric voice fingerprint is based on multiple biometric indicators extracted from the call audio and is stored as a dimensional vector (i.e., the voiceprint extracted from the call may correspond to a fixed dimensional vector wherein each vector may comprise various dimensions or contents representing aspects of the audio, such as certain attributes of the caller voice: pitch, rhythm, etc., and the dimensional vectors are stored in database; col.4, lines 41-61); 
comparing the generated biometric voice fingerprint to at least some biometric voice fingerprints stored as dimensional vectors in a set of biometric voice fingerprints associated with known callers (i.e., the clustering server 115 may cluster (group) the plurality of voiceprints of the calls and may store the resulting clusters (set of clusters) as a blacklist having the corresponding voiceprints of the calls as blacklist entries in a data store at a blacklist matching server 120 (col.6, lines 54-56); and the voices of known fraudulent callers may quickly and automatically be identified; col.6, lines 58-67); 
calculating a probability that the speaker in the call audio is a known caller based on a comparison between the generated biometric voice fingerprint and a biometric voice fingerprint in the set of biometric voice fingerprints (i.e., scores are calculated to compare to a predetermined threshold to determine the voice or voiceprints of the call is whether a candidate for blacklisting; col.6, line 67 through col.7, line 18); and 
causing performance of an action depending on the calculated probability that the speaker in the call audio is the known caller, wherein the action includes allowing the call to proceed, generating an audio or visual warning associated with the call, generating a confirmation request to confirm an identity of the speaker, or terminating the call (i.e., based on the calculated score which is determined with the predetermined threshold, a genuine account holder associated with a genuine account is warned by an organization with an alert, so that the genuine account holder may request a new account logins or credentials or may request a new credit card, etc. (col.7, lines 33-44)).
	It should be noticed that Guan teaches the server generated the voiceprints or voice biometric voice fingerprint for the caller. Guan failed to teach the generation of the voiceprints or voice biometric voice fingerprint for the caller using a voice biometrics detection model. However, Guerra et al. (“Guerra”) teaches systems and methods for determining fraud patterns and creating fraud behaviors models. Guerra teaches a fraud detection system (FDS) 102, as shown in figure 1, to create a voice biometric detection model from call data using a fraud detection application, such as the application 300A, as shown in figure 3 (para. [0033]-[0034]). The application may include a voice identification engine (VIE) 302 which generates voiceprints for each fraudster in each call data using the voice printing module 310 (voice biometrics detection model) and compares, by a comparator 302, with other voiceprints in an attempt to determine a match (para. [0038]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of the generating of the voiceprints or voice biometric voice fingerprint for the caller using a voice biometrics detection model, as taught by Guerra, into view of Guan in order to implement the generated voice biometric fingerprint to detect a known fraudster in the calls.
	Regarding claim 22, Guan further teaches the attributes of the caller voice including pitch, rhythm, timbre, coarseness, etc. (col.4, lines 50-53).
	Regarding claim 25, Guan further teaches the calculating the scores comprising the scores are used to determine a predetermined degree of similarity (col.7, lines 1-18).
Regarding claim 31, Guan teaches non-transitory computer-readable medium carrying instructions that, when executed by a computing system, cause the computing system to perform operations to identify a known caller in a received call using voice biometrics, the operations comprising: 
receiving call audio for a call, the call audio containing real or simulated human speech of a speaker in the call audio (i.e., caller 102 may place a call across the network 110 to a callee wherein a clustering server 115 may cluster audio of the call based on similarities of the caller’s voice; col.4, lines 5-14); 
generating a biometric voice fingerprint for the speaker in the call audio (i.e., the voiceprint server 105 generates voiceprint of the call (col.4, lines 5-9)), 
wherein the generated biometric voice fingerprint is based on multiple biometric indicators extracted from the call audio and is stored as a dimensional vector (i.e., the voiceprint extracted from the call may correspond to a fixed dimensional vector wherein each vector may comprise various dimensions or contents representing aspects of the audio, such as certain attributes of the caller voice: pitch, rhythm, etc., and the dimensional vectors are stored in database; col.4, lines 41-61); 
comparing the generated biometric voice fingerprint to at least some biometric voice fingerprints stored as dimensional vectors in a set of biometric voice fingerprints associated with known callers (i.e., the clustering server 115 may cluster (group) the plurality of voiceprints of the calls and may store the resulting clusters (set of clusters) as a blacklist having the corresponding voiceprints of the calls as blacklist entries in a data store at a blacklist matching server 120 (col.6, lines 54-56); and the voices of known fraudulent callers may quickly and automatically be identified; col.6, lines 58-67); 
calculating a probability that the speaker in the call audio is a known caller based on a comparison between the generated biometric voice fingerprint and a biometric voice fingerprint in the set of biometric voice fingerprints (i.e., scores are calculated to compare to a predetermined threshold to determine the voice or voiceprints of the call is whether a candidate for blacklisting; col.6, line 67 through col.7, line 18); and 
causing performance of an action depending on the calculated probability that the speaker in the call audio is the known caller, wherein the action includes allowing the call to proceed, generating an audio or visual warning associated with the call, generating a confirmation request to confirm an identity of the speaker, or terminating the call (i.e., based on the calculated score which is determined with the predetermined threshold, a genuine account holder associated with a genuine account is warned by an organization with an alert, so that the genuine account holder may request a new account logins or credentials or may request a new credit card, etc. (col.7, lines 33-44)).
	It should be noticed that Guan teaches the server generated the voiceprints or voice biometric voice fingerprint for the caller. Guan failed to teach the generation of the voiceprints or voice biometric voice fingerprint for the caller using a voice biometrics detection model. However, Guerra et al. (“Guerra”) teaches systems and methods for determining fraud patterns and creating fraud behaviors models. Guerra teaches a fraud detection system (FDS) 102, as shown in figure 1, to create a voice biometric detection model from call data using a fraud detection application, such as the application 300A, as shown in figure 3 (para. [0033]-[0034]). The application may include a voice identification engine (VIE) 302 which generates voiceprints for each fraudster in each call data using the voice printing module 310 (voice biometrics detection model) and compares, by a comparator 302, with other voiceprints in an attempt to determine a match (para. [0038]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of the generating of the voiceprints or voice biometric voice fingerprint for the caller using a voice biometrics detection model, as taught by Guerra, into view of Guan in order to implement the generated voice biometric fingerprint to detect a known fraudster in the calls.
 	Regarding claim 36, Guan further teaches the attributes of the caller voice including pitch, rhythm, timbre, coarseness, etc. (col.4, lines 50-53).
	Regarding claim 38, Guan further teaches the calculating the scores comprising the scores are used to determine a predetermined degree of similarity (col.7, lines 1-18).
	
Claims 23 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 10,659,588) in view of Guerra et al. (US 2012/0072453) as applied to claim 21 and 31 above, and further in view of Lee et al. (“Lee”).
 	Regarding claims 23 and 37, Guan and Guerra, in combination, teaches all subject matters as claimed above, except for the feature of wherein the voice biometrics detection model is generated based on one or more artificial intelligence (Al) speech data processing models. However, Lee et al. (“Lee”) teaches such limitations of the claim in the Abstract for a purpose of improving a performance of a speech recognition system.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of wherein the voice biometrics detection model is generated based on one or more artificial intelligence (Al) speech data processing models, as taught by Lee, into view of Guan and Guerra in order to improve the voice biometric recognition system.

Claims 24, 32 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 10,659,588) in view of Guerra et al. (US 2012/0072453) as applied to claims 21 and 31 above, and further in view of Cohen et al. (US 10,110,741).
 	Regarding claims 24 and 41, Guan and Guerra, in combination, teaches all subject matters as claimed above, except for the feature of determining a call type which includes a robocaller, a spam caller or a legitimate caller. However, Cohen et al. (“Cohen”) teaches a system and method of determining and denying call completion based on detection of robocall or telemarketing call. Cohen further teaches a lookup database stored prior audio signatures associated with prior calls. When an incoming call is initiated by a caller and received by the system. The system determines call types which is either one of a wanted robocall, a telemarketing call or spam call or a “wanted” call (col.5, lines 19-51). If the incoming call is determined as the “wanted” call, Guan teaches, prior to connect the incoming call to a call party, the score of the “wanted” call is calculated for the speaker (col.7, lines 1-18).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of determining a call type which includes a robocaller, a spam caller or a legitimate callee, as taught by Cohen, into view of Guan and Guerra in order to connect the legitimate caller to the callee.
	Regarding claim 32, Cohen further teaches the limitations of the claim, such as the call is connected to the called party (col.5, lines 44-51).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 10,659,588) in view of Guerra et al. (US 2012/0072453) as applied to claims 21 and 25 above, and further in view of Sengupta et al. (US 10,356,244).
 	Regarding claim 26, Guan and Guerra, in combination, teaches all subject matters as claimed above, except for the feature of calculating a similarity comprises calculating a distance between the generated biometric voice fingerprint dimensional vector and the biometric voice fingerprint dimensional vectors in the set of biometric voice fingerprints. However, Sengupta e al. (“Sengupta”) teaches a computerized method of automated predictive all routing, performed at a server computing device, using a routing decision associated with identified historical context vectors of such prior calls stored in a database wherein the server computing device measures a distance a distance between a first context vector and determines similarity of features (col.2, lines 49-61; col.6, lines 43-50 and col.9, lines 5-13) for a purpose of establishing a communication session between a first client computing device and a second computing device.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of calculating a similarity comprises calculating a distance between the generated biometric voice fingerprint dimensional vector and the biometric voice fingerprint dimensional vectors in the set of biometric voice fingerprints, as taught by Sengupta, into view of Guan and Guerra in order to establish a communication session between the caller and a callee.

Claims 27 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 10,659,588) in view of Guerra et al. (US 2012/0072453) as applied to claims 21 and 31 above, and further in view of Gallagher et al. (US 2021/0092223).
 	Regarding claims 27 and 39, Guan and Guerra, in combination, teaches all subject matters as claimed above, except for the features of wherein the set of biometric voice fingerprints associated with the known callers includes at least one biometric voice Preliminary Amendment under 37 CFR 1.115fingerprint determined to be associated with a robocaller based on a frequency of occurrence of the at least one biometric voice fingerprint in a dataset comprising multiple voice fingerprints for callers detected in calls placed via a network during an analyzed timeframe. However, Gallagher et al. (“Gallagher”) teaches an acoustic profiler platform to identify robocalls initiating from a robocaller in a communication network. Gallagher further teaches a robocall detection service gathers data from multiple communication networks, analyzes the received data to calculate score in order to determine and indicate that the calls were initiated from a robocaller within an analyzed timeframe, i.e., past hour, within 24 hours, etc. (para. [0026]). Gallagher further teaches the received data comprising pre-recorded messages played from robocallers. The received data is used to generate acoustic fingerprints and stored in an acoustic profile data store (para. [0028]). Gallagher further teaches acoustic fingerprint of a subsequent phone call is compared to the stored acoustic fingerprints in order to determine the robocaller for the incoming phone call. A particular or probability of the robocaller is calculated (para. [0029]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of wherein the set of biometric voice fingerprints associated with the known callers includes at least one biometric voice Preliminary Amendment under 37 CFR 1.115fingerprint determined to be associated with a robocaller based on a frequency of occurrence of the at least one biometric voice fingerprint in a dataset comprising multiple voice fingerprints for callers detected in calls placed via a network during an analyzed timeframe, as taught by Gallagher, into view of Guan and Guerra to prevent robocalls from the known robocallers.

Claims 28 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 10,659,588) in view of Guerra et al. (US 2012/0072453) as applied to claims 21 and 31 above, and further in view of McDaniel et al. (US 11,132,993).
 	Regarding claims 28 and 40, Guan and Guerra, in combination, teaches all subject matters as claimed above, except for the features of wherein the call audio includes a caller channel and a called channel, and wherein the multiple biometric indicators are extracted from the caller channel. However, McDaniel et al. (“McDaniel”) teaches systems and methods for analyzing an audio to capture semantic and non-semantic characteristics of the audio.  McDaniel further teaches a process flow 100, as shown in figure 1. An audio of a call is analyzed to capture the semantic and non-semantic characteristics of the audio of a telephone call. The telephone call is recorded using two separate channels. The first channel was used for the agent and contains the audio of the agent. The second channel was used for the party and contains the audio of the party (caller). The process 100 is performing segmentation 115 on the audio of the first party (agent) on the first channel (col.5, lines 23-36). The same or similar process 100 is carried out for the other for the other audio channel used by the second party (caller) in order to extract the semantic and non-semantic characteristics, such as multiple biometric indicators of the audio, from the caller channel (col.7, lines 36-45).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of wherein the call audio includes a caller channel and a called channel, and wherein the multiple biometric indicators are extracted from the caller channel, as taught by McDaniel, into view of Guan and Guerra in order to detect and extract only audio data spoken from the caller.

Claims 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 10,659,588) in view of Guerra et al. (US 2012/0072453) as applied to claims 21 and 31 above, and further in view of Johnson et al. (US 10,681,207).
 	Regarding claims 29 and 35, Guan and Guerra, in combination, teaches all subject matters as claimed above, except for the features of wherein the audio or visual warning is a notification of the identification of the speaker. However, Johnson et al. (“Johnson”) teaches a mechanism to provide a warning to called parties as to the likelihood of the present of caller ID spoofing (col.3, lines 12-16). Johnson further teaches the feature of comparing the resulting confidence score or probability determination against a predetermined threshold value to determine if a sufficient minimum level of probability or confidence is achieved to indicate that the caller ID information is verified or not (col.15, lines 56-62). The caller-ID output mechanism outputs an indication of whether or not the caller-ID information is verified as a verification notification and sends the verification notification along with the communication information or added to the communication signals/data, which includes the identification of the caller, to a destination or called communication system for display (Abstract and col.15, line 63 through col.16, line 25).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features wherein the audio or visual warning is a notification of the identification of the speaker, as taught by Johnson, into view of Guan and Guerra in order to provide the called party with confident to answer the incoming call.

Claims 30, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 10,659,588) in view of Guerra et al. (US 2012/0072453) as applied to claims 21 and 31 above, and further in view of Breuer et al. (US 2021/0037128).
 	Regarding claims 30, 33 and 34, Guan and Guerra, in combination, teaches all subject matters as claimed above, except for the features of wherein the confirmation request is delivered via a graphical user interface (GUI), a text message, or an email. However, Breuer et al. (“Breuer”) teaches a simple mail transfer protocol (SMTP), as shown in figure 4, to send out emails to either a person who wants to enroll or to an intended recipient of the voicemail (para. [0037]). If the person, user or caller, who leaves a voicemail message to the intended recipient, does not have a voiceprint, the person needs to be enrolled. An email can be sent or delivered to the caller asking for identity confirmation (para. [0027]). Breuer further teaches that the intended recipient receives the email message as a haptic notice from the SMTP server to warn the user that the person providing the (voicemail) message or the person in the communication is untrusted. The intended recipient (user) can interact with confirming the identity of the caller associated with the communication to be a potential scam, requesting to block further communication from the person initiating the communication, etc. (para. [0040]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features wherein the confirmation request is delivered via a graphical user interface (GUI), a text message, or an email either or both of caller and/or intended recipient or callee, as taught by Breuer, into view of Guan and Guerra in order to provide notices of identity of the caller and/or confidence of the call.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,245,791. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent and/or recited in different words (In re KARLSON (CCPA) 136 USPQ 184 (1963)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: September 2022